DETAILED ACTION
	This Office action is responsive to communication received 05/11/2022 – Power of Attorney; 06/22/2022 – Amendment (including amendments to the claims, specification and drawings) and “Petition for Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)”. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Petition
	The petition, received 06/22/2022, has been GRANTED.  See the decision, mailed 07/28/2022. 
Status of Claims
	Claims 1, 6-12 and 14-17 remain pending.
Response to Amendment
	The amendment to the specification, received 06/22/2022, has been approved for entry.
	The replacement drawing for FIG. 2, received 06/22/2022, has been approved for entry. 
Response to Arguments
	In the arguments received 06/22/2022, the applicant makes general allegations regarding the previous rejections based upon the prior art, noting that that the prior art to Beach (USPN 8,353,782), Rozmus (USPN 3,966,210), Fisher (USPN 6,695,708) and Grace (USPN 6,929,559) do not anticipate the claim language under 35 U.S.C. §102 and that the various combinations of references, including the prior art to Beach, Krumme (US PUBS 2006/0189409), Davis (USPN 7,347,793), Grace, Cadorniga (USPN 5,465,969), Cackett (USPN 7,753,809) and Spackman (US PUBS 2020/0282274) do not obviate the claim language under 35 U.S.C. §103.  Regarding the obviousness-type double patenting rejection, applicant requests that the rejection be held in abeyance. 
	IN RESPONSE:
It appears that the applicant has made a bona fide attempt to advance prosecution by addressing the objections to the drawings, amending the specification to provide a proper description of the amended drawings, addressing the further minor objections to the specification, addressing and eliminating almost all of the previous deficiencies in the claims under 35 USC §112(b), and amending the claims in a manner that reduces the issues for consideration.  
In view of the amendments made to the claims, the previous rejection made with respect to provisional obviousness-type double patenting in consideration of copending United States Application Serial No. 17/244,836 has been withdrawn.  
Applicant’s arguments with respect to claims 1, 6-12 and 14-17 have been considered.  In view of the amendments to the claims, the outstanding rejections based upon the prior art to Beach, Rozmus, Spackman, Cadorniga, Cackett and Davis have been withdrawn.  In view of the amendments to the claims, and upon further consideration, applicant’s attention is directed to the new ground(s) of rejection being made in this non-final Office action, herein below.  No further comments are deemed necessary, here. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insert (claims 14-17) must be shown or the feature(s) canceled from the claim(s).  While an insert is discussed in the specification, no numeral is associated with an insert and no distinct insert is depicted in the drawing figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections - Minor
Claim 10 is objected to because of the following informalities:  In line 2, “6comprising” should read --6 comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 14, line 3, “putter face” should read --putting face--.   
As to claims 15-17, these claims share the indefiniteness of claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fisher (USPN 6,695,708).  
As to claim 1, Fisher shows a clubhead (Figs. 12, 13) comprising: a body; the body comprising a symmetrical geometry (i.e., the body is in the shape of an equilateral triangle; col. 12, lines 1-3); the body comprising at least one triangular member (i.e., the body itself is triangular in form), a crown, a sole, a putting face, and an aft end; the at least one triangular member comprising an apex and a base (i.e., see annotated Figs. 12 and 13, herein below); the base being attached to the putting face of the body (i.e., Figs. 14, 15 show an embodiment in which a putting face is attached to the body); the apex being terminally positioned on the at least one triangular member opposite the base; the aft end being positioned on the body opposite the putting face; and the aft end comprising at least one predetermined balance weight (75-1). Fisher is deemed to meet the functional limitation “for providing balance and energy”, as broadly as claimed.  The body comprises a cavity (i.e., note blind bores 74-1, 74-2, 74-3). 


    PNG
    media_image1.png
    542
    1125
    media_image1.png
    Greyscale

As to claim 14, the putter face comprising an insert (i.e., at least one or more embodiments show face inserts 108A, 108B, 108C, 108D, as shown in Fig. 14 and inserts 118A, 118B, as shown in Fig. 15); and the insert being interiorly positioned on the putting face (i.e., the inserts in each of Figs. 14 and 15 are shown as being arranged within a recess of the club head body). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US PUBS 2014/0024473) in view of Grace (USPN 6,929,559). 
As to claim 1,  applicant’s attention is directed to the annotated version of Fig. 1 in Reid, herein below, showing a clubhead comprising: a body; the body comprising a symmetrical geometry (i.e., note the body is symmetrical about a centerline A-A); the body comprising at least one triangular member, a crown, a sole, a putting face, and an aft end; the at least one triangular member comprising an apex and a base; the apex being terminally positioned on the at least one triangular member opposite the base; the aft end being positioned on the body opposite the putting face; and the aft end comprising at least one predetermined balance weight (i.e., a portion of the mass associated with the part at the aft end and located within the cavity may clearly serve as a predetermined weight), with the body including a cavity positioned interiorly on the body.  Reid is deemed to meet the functional limitation “for providing balance and energy”, as broadly as claimed.  Reid further details an equilateral triangle arrangement for the body (i.e., see claim 8 in Reid).  
    PNG
    media_image3.png
    680
    1208
    media_image3.png
    Greyscale

Reid lacks an explicit disclosure of the base being “attached” to the putting face of the body.  This language in the claims suggests that the putting face and base are distinct elements that are attached or otherwise joined together. Reid does not specify if the face and the base are integrally formed or separate and subsequently joined together. Here, Grace is cited to show that it is old in the art to fashion a putter head with a base portion (18) and a face insert (not shown, but intended to be inserted within the recess 20; col. 3, lines 21-24).  In view of the patent to Grace, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Reid by forming a separate face that is later attached to the base portion of the putter head, such involving an obvious difference in manufacturing techniques.  Moreover, the patent laws have long-established that forming elements in a separate fashion vs. an integral arrangement would have been obvious to one of ordinary skill in the art.  See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").  
As to claim 9, the cavity in Reid comprises an inner structure (i.e., see annotated Fig. 1, supra, the inner structure supports the indicators 25, 26); and the inner structure comprising a symmetrical geometry (i.e., the inner structure identified is symmetrically arranged about the alignment indicator (25) through which the axis A-A depicted).  
As to claim 10, the cavity in Reid comprises at least one trunk and a hosel (i.e., see annotated Fig. 1, supra); the at least one trunk being interiorly positioned in the cavity; and the hosel being positioned on the at least one trunk (i.e., again, see annotated Fig. 1, supra). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Reid (US PUBS 2014/0024473) in view of Grace (USPN 6,929,559) and also in view of Schweigert (US PUBS 2016/0089582).  Reid, as modified by Grace, lacks a disclosure of at least one inner core fill material (claim 6), and lacks wherein the at least one inner core material is a thermoplastic (claim 7).  Schweigert shows it to be old in the art to introduce a thermoplastic material as an inner core fill material into a cavity of a putter-type club head to provide a more desirable feel and to enhance sound absorption during impact with a golf ball (i.e., see paragraph [0056]).  In view of the publication to Schweigert, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Reid by introducing an inner core fill material within the cavity identified above in annotated Fig. 1 of Reid, with the inner core fill material comprising thermoplastic material, in order to improve the performance of the club head by offering a more solid feel upon impact with a golf ball and also helping to suppress unwanted sound during golf ball impact.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reid (US PUBS 2014/0024473) in view of Grace (USPN 6,929,559), Schweigert (US PUBS 2016/0089582) and also in view of Krumme (US PUBS 2006/0189409).  Here, Reid in view of Grace and Schweigert has been discussed above.  Reid, as modified by Grace and Schweigert, does not specifically mention a shape-memory material as the inner core material. Selection of a specific polymer material such as a shape-memory material, as opposed to thermoplastic, as the inner core material in the modified Reid club head would have involved an obvious design choice.  Note, the selection of a specific material known in the relevant art to take advantage of the known properties of the material has been recognized as being obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also noted that shape-memory materials are indeed used in the golf club head art.  Here, for example, Krumme shows it to be old in the art to incorporate shape memory materials in the construction of golf club heads to provide a desirable feel by enabling greater deformation upon impact (i.e., paragraph [0004]).

Claims 1, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (USPN 6,929,559) in view of Reid (US PUBS 2014/0024473). 
As to claim 1, note annotated Figs. 4 and 11, herein below, wherein Grace shows a clubhead comprising: a body; the body comprising a symmetrical geometry (i.e., the club head is symmetrical along line A-A); the body comprising at least one triangular member, a crown, a sole, a putting face, and an aft end; the at least one triangular member comprising an apex and a base; the base being attached to the putting face of the body (i.e., col. 3, lines 22-25); the apex being terminally positioned on the at least one triangular member opposite the base; the aft end being positioned on the body opposite the putting face; and the aft end comprising at least one predetermined balance weight (i.e., element 42 shown in Fig. 6 at the aft end).  Grace also shows a cavity positioned interiorly on the body (i.e., see annotated FIG. 11).  Grace is deemed to meet the functional limitation “for providing balance and energy”, as broadly as claimed. 
    PNG
    media_image4.png
    572
    1316
    media_image4.png
    Greyscale
 
Grace lacks an explicit disclosure of the at least one triangular member is an equilateral triangle.  Reid, in a similarly-styled putter head having an interiorly positioned cavity surrounded by perimeter walls, appears to generally resemble the shape of the putter head disclosed by Grace.  Compare FIG. 11 of Grace with FIG. 1 of Reid.  Moreover, Reid discloses that the putter head defines an equilateral triangle (i.e., see claim 8 in Reid).  It appears that in Reid, the three equally-dimensioned sides of the triangular body satisfy the requirements of an equilateral triangle, with the aft end forming a truncated apex design.  Likewise, Grace shows a generally triangularly-shaped body with a truncated aft end.  Given the guidance provided by Reid, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the Grace putter head by providing sides of equal length, thus providing an equilateral triangle configuration, the motivation being to provide the putter head with enhanced symmetry (i.e., three sides of equal length).  Also, any slight change in the overall configuration of Grace to resemble the shape of an equilateral triangle would have involved a mere change in design.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
As to claim 11, with reference to annotated FIG. 4 above, note that Grace shows the at least one triangular member comprising two or more triangular members; each of the two or more triangular members comprising a base and an apex; the base of each of the two or more triangular members being attached to the putting face; and the apex of each of the two or more triangular members being terminally positioned on the aft end opposite the putting face.
As to claim 12, the at least one triangular member comprises a plurality of triangular members, with the plurality of triangular members formed into a trapezoidal shape.  As shown in annotated in Fig. 4 above, two triangular members can be delineated.  Also, Grace acknowledges that the shape of the club head creates a trapezoidal shape (i.e., Figs. 2-5 and col. 3, lines 36-46).  
As to claim 14, Grace discusses that the body may include an insert as part of the putting face (i.e., col. 3, lines 21-24). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (USPN 6,929,559) in view of Reid (US PUBS 2014/0024473) and also in view of Krumme (US PUBS 2006/0189409).  
Grace, as modified by Reid, lacks an explicit disclosure of a smart material (claim 15) or a shape memory material (claim 16) for the material of the putting face insert.  Here, a “smart material” has been identified as including shape memory materials (see definition of “smart material”, at Wikipedia, obtained online at https://en.m.wikipedia.org).  Krumme shows it to be old in the art to incorporate shape memory materials to provide a desirable feel by enabling greater deformation upon impact (i.e., paragraph [0004]).  In view of the publication to Krumme, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Grace by making use of shape memory material or smart material for the putting face insert in order to enhance club head performance.  Moreover, the selection of known materials to take advantage of the properties of the known materials has been recognized as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grace (USPN 6,929,559) in view of Reid (US PUBS 2014/0024473) and also in view of Fox (US PUBS 2008/0096682).  The patent to Grace, as modified by Reid, lacks an explicit disclosure of a thermoplastic material for the material of the insert.  Fox shows it to be old in the art to incorporate thermoplastic material in the manufacture of face inserts for putter-style golf club heads, wherein thermoplastic materials provide a desired hardness and enable a more efficient manufacturing process with reduced waste (i.e., see paragraphs [0009], [0037], [0038] and [0039]).  In view of the publication to Fox, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Grace by making use of thermoplastic materials to facilitate the construction of the putting face insert by using known and efficient available processes and wherein the properties of the thermoplastic material (i.e., hardness) may enhance club head performance.  Moreover, the selection of known materials to take advantage of the properties of the known materials has been recognized as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (USPN 6,695,708) in view of Krumme (US PUBS 2006/0189409).  
The patent to Fisher lacks an explicit disclosure of a smart material (claim 15) or a shape memory material (claim 16) for the material of the putting face insert.  Here, a “smart material” has been identified as including shape memory materials (see definition of “smart material”, at Wikipedia, obtained online at https://en.m.wikipedia.org).  Krumme shows it to be old in the art to incorporate shape memory materials to provide a desirable feel by enabling greater deformation upon impact (i.e., paragraph [0004]).  In view of the publication to Krumme, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Fisher by making use of shape memory material or smart material for the insert in order to enhance club head performance.  Moreover, the selection of known materials to take advantage of the properties of the known materials has been recognized as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 

 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher (USPN 6,695,708) in view of Fox (US PUBS 2008/0096682).  The patent to Fisher lacks an explicit disclosure of a thermoplastic material for the material of the insert . Note, Fisher does disclose that composite materials may be used for the material of the face inserts (i.e., col. 9, lines 7-21).  Fox shows it to be old in the art to incorporate thermoplastic material in the manufacture of face inserts for putter-style golf club heads, wherein thermoplastic materials provide a desired hardness and enable a more efficient manufacturing process with reduced waste (i.e., see paragraphs [0009], [0037], [0038] and [0039]).  In view of the publication to Fox, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Fisher by making use of thermoplastic materials to facilitate the construction of the club head body insert by using known and efficient available processes and wherein the properties of the thermoplastic material (i.e., hardness) may enhance club head performance.  Moreover, the selection of known materials to take advantage of the properties of the known materials has been recognized as being obvious to one of ordinary skill in the art.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 2 in Swash;
Fig. 1 in Anderson;
Fig. 5b in Imamura;
Fig. 1 in Greer;
Figs. 6 and 8 in Rohrer;
Fig. 4G in Davis; 
Richard uses an inner core filler material; 
Note plastic filler (17) in Raines. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711